UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-6492



JAMES MICHAEL GARREN,

                                              Plaintiff - Appellant,

          versus


CHRIS RAYMOND; UNKNOWN OFFICERS, Spartanburg
Sheriff’s Office; CITIZEN,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.   David C. Norton, District Judge.
(9:07-cv-00408-DCN)


Submitted:   July 27, 2007                 Decided:   October 3, 2007


Before MICHAEL, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Michael Garren, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           James Michael Garren appeals the district court’s orders

accepting the magistrate judge’s report and recommendation and

dismissing his civil complaint without prejudice. We have reviewed

the record and find no reversible error.*          Accordingly, we affirm

for the reasons stated by the magistrate judge and adopted by the

district court following de novo review that Garren’s complaint was

barred by Heck v. Humphrey, 512 U.S. 477 (1994).            See Garren v.

Raymond, No. 9:07-cv-00408-DCN (D.S.C. Mar. 9 and Mar. 19, 2007).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




      *
      Although the district court expressly stated it conducted a
de novo review of the magistrate judge’s report and recommendation,
we conclude the district court incorrectly found Garren’s
objections to the report and recommendation were untimely. The
magistrate judge issued his report on February 16, 2007, and under
Fed. R. Civ. P. 6(a), (e), objections were due on March 8, 2007.
Though the district court stamped Garren’s objections as received
on March 9, 2007, we find the objections should have been deemed
timely filed on March 7, 2007, pursuant to Houston v. Lack, 487
U.S. 266 (1988). Because the district court nonetheless conducted
a de novo review, we conclude this error was harmless.

                                  - 2 -